Citation Nr: 1515349	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 1999 for award of service connection and compensation for schizophrenia. 

2.  Entitlement to a total evaluation for service-connected schizophrenia. 


REPRESENTATION

Veteran represented by:	Rafael Modet, Attorney


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Attorney



INTRODUCTION

The Veteran served on active duty from June 1977 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
The issue of entitlement to a rating in excess of 70 percent for schizophrenia, notwithstanding entitlement to total disability based on individual unemployability (TDIU), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 1980 rating decision, the RO denied service connection for schizophrenia.

2.  The June 1980 notification letter, pertaining to the May 1980 rating decision, informed the Veteran and his representative at the time both of the disallowance of compensation and of his appellate rights.

3.  VA received no evidence until the Veteran submitted a new claim related to schizophrenia in August 1999.


CONCLUSIONS OF LAW

1.  The June 1980 rating decision that denied the claim for service connection for schizophrenia is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

2.  The criteria for an effective date earlier than August 1999, for award of service connection and a rating for schizophrenia, have not been met.  38 U.S.C.A. §§ 501, 5107, 5110 (West 2014); 38 C.F.R. § 3.102, 3.400, 4.3 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven.  Consequently, 38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nevertheless, the Board finds that letter dated June 2007 fully satisfied the notice requirements of the VCAA in this case, addressing the downstream elements of service connection including effective date. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment and Social Security Administration (SSA) records have been obtained.  A request was made for private treatment records from Northside Behavioral in October 2008, which was returned undeliverable.  The Veteran was informed of VA's unsuccessful attempt in a December 2008 Statement of the Case (SOC).  In any event, the Board finds that these records are not relevant to the claim regarding an earlier effective date for service connection.  38 C.F.R. § 3.159(c)(1).  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

 II.  Merits of the Claim

The Veteran submitted an original claim for service connection of schizophrenia in April 1980.  Service treatment records were obtained.  A May 1980 rating decision denied service connection, and the claim for disability compensation benefits was disallowed in a June 1980 notification letter.  See 38 C.F.R. § 3.157(b) (1999).  The Veteran did not subsequently contact the VA until 1999.  In August 1999, the Veteran sought an increase in his disability evaluation.  The Veteran's claim was initially denied by a March 2000 rating decision which explained that the Veteran was not service connected for any disability, as service connection had previously been denied .  The Veteran appealed this rating decision and service connection was eventually granted for schizophrenia by the Board and effectuated by a December 2011 rating decision.  The RO assigned a 70 percent evaluation, with entitlement to total disability based on individual unemployability (TDIU), from August 1999, the date the Veteran's claim had been received.  

In a February 2012 Notice of Disagreement (NOD) directly challenging the December 2011 rating decision, the Veteran, through counsel, articulated that an effective date and a total evaluation should be assigned prior to August 1999:

It is clear, as such, that [the Veteran] was not notified of a denial of benefits in May 1980.  See McLain v. Nicholson, 21 Vet. App. 319, 322 (2007) (favorable findings of fact may not be overturned)....  As such, [the Veteran] had a pending claim since at least as early as April 1980.  See 38 C.F.R. §§ 3.1(p), 3.160(c); see also Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc) (a claim will remain pending if VA failed to notify a veteran of the denial of his claim); Ingram v. Nicholson, 21 Vet. App. 232, 241 (2006) (a claim will remain pending where the claimant is not provided a copy of a decision or the decision omits notice of the claimant's appellate rights) [sic].

Finality of the May 1980 Rating Decision

If a veteran fails to appeal from an RO decision concerning a claim, the decision becomes "final," and "[t]he decision...will not be subject to revision on the same factual basis...except as provided [in] this chapter."  38 C.F.R. § 3.104 (1979).  Principles of finality and res judicata apply to VA decisions that have not been appealed and have become final.  See Astoria Fed. Savs. & Loan Ass'n v. Solimino, 501 U.S. 104, 107-08 (1991) (allowing the application of res judicata to administrative agency determinations that have attained finality); Routen v. West, 142 F.3d 1434, 1437 (Fed. Cir. 1998) (applying finality and res judicata to VA decisions).  As observed in Routen, "[u]nless otherwise provided by law, the cases are closed and the matter is thus ended."  Routen, 142 F.3d at 1438.

There are, however, two statutory exceptions to the rule of finality.  First, a RO determination becomes final and is not subject to revision absent new and material evidence.  38 C.F.R. § 3.156 (1979).  Second, a decision is subject to revision on the grounds of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) (1979).  These are the only statutory exceptions to the finality of VA decisions.  The instant matter does not fall within the two statutory or any other judicially created exceptions.  Cook, 318 F.3d at 1341 ("If additional exceptions to the rule of finality...are to be created, it is for Congress...to provide them.").  There is no allegation of CUE and the record does not contain new and material-or any-evidence received within the appeal period, which would have rendered the decision nonfinal.  See 38 C.F.R. § 3.156(a) (1979).

Turning to the crux of the matter in this case, the Board appreciates that the 1980 rating decision denied service connection for schizophrenia and notes that the Veteran advances no contentions regarding the substantive merits of that decision.  There is no dispute that the Veteran and his representative were notified of a decision on the very issue claimed and were provided appeal rights.  Rather, the Veteran's contentions are based on the contemporaneous notification letter sent to the Veteran, which indicated that he had a disability incurred or aggravated in service, in the line of duty.  Therefore, as the December 2011 Board decision acknowledged, the Veteran understood that service connection for schizophrenia had been granted.  However, the June 1980 letter also informed the Veteran that no entitlement to disability compensation was established, since the disability was less than 10 percent disabling.  Consequently, the Veteran was, in fact, notified of a denial of benefits, consistent with VA practice at the time. 

To expound, the instant case hinges on the disparity between service connection and compensation, and whether the disallowance of compensation benefits reasonably preserved the Veteran's ability to appeal, in this case.  See Ingram, 21 Vet. App. at 247; see also Cook 318 F.3d at 1355 (Gajarsa, J., dissenting) ("?An elementary and fundamental requirement of due process in any proceeding which is to be accorded finality is notice reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections'" (quoting Mullane v. Central Hanover Back & Trust Co, 70 S.Ct. 652, 657 (1950)).  The Board finds that the disallowance of compensation benefits provided sufficient notice to the Veteran, such that the 1980 decision became final in the absence of disagreement, and the claim, therefore, did not remain pending until the 1999 adjudication.  

The Board pauses to note that the Veteran's reliance on McClain v. Nicholson, for the proposition that favorable findings of fact cannot be overturned, is misplaced.  21 Vet. App. 318, 322 (2007).  McClain involved the standard of review employed by the Court.  Furthermore, the instant decision is not inconsistent with the December 2011 Board decision, which did not address the finality of the May 1980 rating decision.

The question now before the Board must be answered in the context of the relief requested by the Veteran.  Not only does the Veteran request an effective date back to the original claim, but he also urges entitlement to a total evaluation from that date, behind the unappealed 1980 rating decision.  Taken to its logical conclusion, the contention reveals its own flaws; the Veteran seeks too much.

The Board reiterates that the Veteran was represented by a Veteran's Service Organization at the time of issuance of the 1980 rating decision.  See Cook, 318 F.3d at 1350 (tacitly recognizing the value of representation).  Both the Veteran and his representative received notice of the adjudication and of the appeal rights.

Notwithstanding, the Veteran urges the Board to yet find that the claim remained pending, despite this notice.  Regulations define a "pending claim" as "[a]n application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160(c) (1979).  In Cook v. Principi, the Federal Circuit summarized four cases, in which the time for appealing a VA decision did not begin to run due to inadequate notice.  318 F.3d 1334, 1340 (2002).  Each of these cases is both factually and legally distinguishable from the instant matter.  All but one of the reference cases pertained to circumstances after submission of a NOD-the failure to provide either a SOC or a Board decision.  See Tablazon v. Brown, 8 Vet. App. 359 (1995); Kuo v. Derwinski, 2 Vet. App. 662 (1992); and Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Neither circumstance is implicated on these facts, as a NOD was never filed (this point is not in dispute) and the Veteran therefore did receive relevant correspondence from the VA.  With the most approximate facts, Hauck v. Brown involved the failure to provide any notice that VA had rendered a rating decision on the Veteran's claim.  6 Vet. App. 518 (1994).  The resultant tolling of the appeal period essentially vitiated the finality of the preceding decision, and the claim remained pending.  Here, again, the Veteran was provided notice of the May 1980 decision.   

Similarly, in Ingram, the Court noted In the Matter of the Fee Agreements of Cox, in which the failure to provide a claimant with appellate rights rendered the decision nonfinal and tolled the appeal period.  10 Vet. App. 361, 375 (1997), vacated on other grounds, 149 F.3d 1360 (Fed. Cir. 1998).  Here, the June 1980 notification letter sent to the Veteran and his representative contained a section titled Notice of Procedural and Appellate Rights.  There is no suggestion regarding the inadequacy of this notice.

The Court also analyzed four other cases, also inapposite when applied in the context of the instant matter.  See Norris v.West, 12 Vet. App. 413 (1999); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); and Deshotel v. Nicholson, 457 F.3d1258 (Fed. Cir. 2006).  All of these cases involved implied denials of claims.  Here, the Veteran received notice explicitly addressing his claim for service connection of schizophrenia. 

Therefore, in the case now before the Board, the Veteran is presumed to have received the notification letter, disallowing compensation and including instructions of how to initiate an appeal.  There was explicit recognition of the substance of the claim in an RO decision, from which the Veteran could deduce that the claim was adjudicated.  See Ingram, 21 Vet. App. at 243.  Ultimately, the Board finds that the Veteran's right to appeal was not extinguished.

Furthermore, here too, as in Cook, there is no statutory basis for finding that any breach would vitiate the finality of an RO decision.  The Veteran and his representative were notified both of the adjudication, of a reason for disallowance,  and of his appellate rights, in satisfaction of 38 U.S.C. § 4005 (1976).  See also 38 C.F.R. § 3.103(e) (1979) (stating "[t]he claimant will be notified of any decision affecting the payment of benefits or granting relief," including the reason for the decision).  If he had filed an NOD, the VA would have provided a SOC explaining the reason for the disallowance of the Veteran's disability compensation claim.  See Cook, 318 F.3d at 1341.  

In Cook itself, the majority declined to hold that a grave procedural error can vitiate the finality of a VA decision.  Cook, 318 F.3d at 1336.  Even if, in this case, grave procedural error were committed in adjudicating the claim, such allegation would not pierce the finality of the decision. 

Tellingly in this case, service connection has been established, from 1999.  Therefore, the benefit that the Veteran seeks is not service connection-as there is no benefit to retroactivity.  For example, service connection is already protected.  See 38 C.F.R. § 3.957.  Rather, the Veteran seeks compensation.  In this regard, it is also telling that the Veteran does not argue the VA should have been estopped from ever denying that service connection had been established, since such an argument would not vitiate, but only give further credence to, the finality of the 1980 rating decision.  This is precisely because the Veteran seeks retroactive compensation, the denial of which he did not appeal when given the opportunity in 1980.  That is, despite clear communication of the denial of such benefits, the 1980 decision went unappealed.  For all practical purposes in this case, the Veteran's contentions amount to nothing more than an impermissible collateral attack on the 1980 rating decision.

What is more, while the Board fully appreciates the paternalistic obligation of VA to sympathetically and liberally construe its laws, the Veteran's expectations have been met in this case.  By not appealing the 1980 rating decision, he acceded to the denial of compensation.  Upon seeking compensation via 1999 claim for increase, the Veteran was awarded service connection with an increased evaluation.  Though admittedly through a long appeal process, the Veteran received the full benefits sought.  As such, the Board's conclusion ultimately does not work an injustice or result in actual prejudice.  Furthermore, there remains a meaningful and appropriate remedy.  The Veteran is free to seek revision of the June 1980 decision, with assertion of CUE, to challenge the denial of compensation, which he-by omission-did not do previously.  VA returned the onus to the Veteran, and he chose not to act.  As such, he did not lose years of earned benefits that he would otherwise have collected.  This case does not involve a draconian application of the rule of finality, with concomitant due process concerns; the Veteran had a full and fair opportunity to appeal the benefit which he now seeks on appeal.  Moreover, the Veteran has received the benefits sought when he initiated a claim more than fifteen years after the original adjudication.  

In summary, the line of relevant cases discussed above stands for the premise that finality is tolled where the Veteran's ability to appeal is frustrated by a lack of notice.  Here, as detailed, the Veteran was able to appeal the specific decision.  Providing a legally incorrect basis for a denial is not the equivalent of not giving adequate notice.  Otherwise, no incorrect VA decision would ever become final.  Clearly, this cannot be the case, as it would render the provisions governing revision based on CUE completely meaningless.  Thus, the June 1980 rating decision is final.

Effective Date

Having resolved the question involving the procedural history, the Board now turns to the propriety of the effective date.  In general, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(a) (1999).  For direct service connection, the effective date will be the day following separation from service or date entitlement arose, if the claim is received within one year after separation from service.  38 C.F.R. §§ 3.400 (b)(2)(i) (1999).  For the purposes of presumptive service connection, VA regulations provide that the effective date shall be the date entitlement arose, if claim is received within one year after separation from active duty.  Id. at (ii).  Where the requirements for service connection are met during service, the effective date will be the day following separation from service if there was continuous active service following the period of service on which the presumption is based and a claim is received within one year after separation from active duty.  Id.  Otherwise, the effective date will be the date of receipt of claim or the date entitlement arose, whichever is later.  Id. at (i), (ii). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C. § 5101(a), 38 C.F.R. § 3.151.  A claim-application means a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p).  Date of receipt means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1 (r).

The Board turns to the date of claim in the instant matter.  No claim was received within the year following the Veteran's separation from service in July 1977.  The Veteran does not contend to the contrary.  Therefore, the general VA regulation provides that the date of award of service connection will be no earlier than the date of receipt of his claim.  As there is no relevant correspondence between the Veteran and VA in the interim, the Veteran's claim was received in August 1999, some nineteen years after the original claim.  Additionally, the ultimate grant of service connection was not premised on service records not previously before VA.  38 C.F.R. § 3.156(c) (1999).  The Board also notes that even if construed as a claim for increase or to reopen a claim disallowed for the reason that the disability was not compensable in degree, the provisions of section 3.157 are inapplicable, as there are no reports of examination or hospitalization were received in the interim.  38 C.F.R. § 3.157 (1999).  Also, there is no evidence that the condition worsened within the year preceding the claim.  38 C.F.R. § 3.400(o)(2) (1999).  Thus, the evidence is against assigning an earlier effective date because the 1980 rating decision had become final and the operative date of claim was received in August 1999.  In this case, the effective date can be no earlier than the date of claim.

Since the effective date is appropriately August 1999, coincident with the date of claim, it is axiomatic that the evaluation assigned in connection with a specific claim cannot precede that date.  There is no reasonable doubt to be resolved on the question of whether a date earlier than August 1999 is warranted for award of service connection and compensation for schizophrenia.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2013). 


ORDER

An effective date earlier than August 1999 for service connection of, or compensation for, schizophrenia is denied.



REMAND

In the February 2012 NOD, the Veteran's representative also disagreed with the rating assigned for service-connected schizophrenia, requesting a schedular 100 percent evaluation.  No SOC has been furnished for this issue.  38 C.F.R. §§ 19.29, 20.200.  This claim will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board acknowledges that the Veteran is in receipt of a total disability rating based on individual unemployability (TDIU) based on his schizophrenia.  However, the Court of Appeals for Veterans Claims (Court) has recognized that there are "benefits that flow from having a 100% schedular rating that are not available under a TDIU rating" and concluded that it was "evident that the award of a TDIU rating does not moot a claim for a 100% schedular rating."  Acosta v. Principi, 18 Vet. App. 53 (2004).  
 
Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his representative, a SOC with regard to a rating in excess of 70 percent for service-connected schizophrenia.  Return the matter to the Board only if an appeal to the Board is perfected.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 
____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


